4 F.3d 988
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne Allen WILSON, Sr., Petitioner-Appellant,v.Carl E. LEGURSKY, Warden, West Virginia Penitentiary,Respondent-Appellee.
No. 92-6582.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 26, 1993.Decided:  August 26, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-90-83-5)
Wayne Allen Wilson, Sr., Appellant Pro Se.
Joanna Irene Tabit, Steptoe & Johnson, Charleston, West Virginia, for Appellee.
S.D.W.Va.
DISMISSED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Wayne Allen Wilson, Sr., seeks to appeal from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.  Wilson v. Legursky, No. CA-90-83-5 (S.D.W. Va.  May 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED